DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-26 are allowed over prior art of record.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “reacting with the Ti seed layer to form TiN and (b) reacting with the additional Ti to form additional TiN, the TiN and additional TiN collectively forming a TiN superconducting layer that directly contacts the surface of the substrate,”  as recited in claim 1, “reacting with the Ti seed layer to form TiN and (b) reacting with the additional Ti to form additional TiN, the TiN and additional TiN collectively forming a TiN superconducting layer that directly contacts the surface of the substrate,” as recited in claim 6, “directing additional Ti, in the presence of a reactive nitrogen species, towards the Ti layer to form a TiN superconducting layer in contact with the surface of the underlayer, the nitrogen reacting with both the additional Ti and the Ti layer, thereby forming the TiN superconducting layer in contact with the surface of the underlayer,” as recited in claim 8, “reacting with the Ti seed layer to form TiN and (b) reacting with the additional Ti to form additional TiN, the TiN and additional TiN collectively forming a TiN superconducting layer of a first thickness that directly contacts the surface of the substrate; and increasing the temperature of the substrate to above 100 °C, while increasing the thickness of the TiN layer to a second thickness,” recited in claim 13, “reacting 
Claims 2-5, 7, 9-12, 14-17, 19-22 and 24-26 are also allowed as being directly or indirectly dependent of the allowed independent base claim.
	Re Claims 1, 6, 8, 13, 18 and 23, Gonzalez et al. (US 2013/0029848) disclose low-loss super conducting device comprises forming or SiN seed layer on a substrate and forming super conducting TiN layer using reactive DC sputtering deposition process on the SiN seed layer. However, Gonzalez et al. do not disclose the aforementioned allowable limitations of Claims 1, 6, 8, 13, 18 and 23. 
	Krockenberger et al., Coherent growth of superconducting TiN thin films by plasma enhanced molecular beam epitaxy, JOURNAL OF APPLIED PHYSICS 112, 083920 (2012), disclose forming of TiN thin superconducting film on a substrate using plasma enhanced molecular beam epitaxy. However, Krockenberger et al. do not disclose the aforementioned allowable limitations of Claims 1, 6, 8, 13, 18 and 23. 
	Therefore, prior art of record neither anticipates nor renders obvious the claimed limitations of the instant application either taken alone or in combination. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOK KEBEDE whose telephone number is (571)272-1862.  The examiner can normally be reached on Monday - Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly N. Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/BROOK KEBEDE/
Primary Examiner, Art Unit 2894



/BK/
August 11, 2021